Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotor as disclosed in claim 1 and back electromotive force detection module and ac power plug in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim s 1-2, 4, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN204947947 cited by applicant in view of Ichikawa et al and Lewis et al.

CN204947947 discloses  power supply module configured to ac power, brushless motor, comprising rotor and stator winding, rectifier module configured to receive the ac power form power supply module and output a dc bus voltage, positon detection module for detecting a position signal of brushless motor, mcu chip to receive positon signal of motor detected by position detection module and output a driving signal according to position signal when mcu chip comprises a controller and driving circuit configured to receive driving sign from mcu chip to drive the brushless motor when driving circuit is connected in series between mcu chip an stator winding of motor, see abstract . CN204947947 lacks disclosing current detection is greater than preset current value cut off driving signal and back electromotive force detection module.   Ichikawa et al (2013/0082627) disclose current detection is greater than preset current value cut off driving signal, see paragraph 26 and claim 18. Lewis et al (2017/0373614) disclose back electromotive force detection module, see paragraph 68.  It would have been obvious to one of ordinary skill in the art to combine the power supply module of CN204947947 with current detection and interruption of Ichikawa et al and bemf of Lewis et al for improved control. 

Claims 3, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not disclose current detection unit  with comparator and diode, current detection unit detecting buss current , comparator is configured  to in condition that bus current detect b current 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068.  The examiner can normally be reached on m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846